Citation Nr: 0931245	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1958 to July 1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which denied an increased rating for hypertension.  A 
hearing before a Decision Review Officer was held in June 
2004.  

In September 2005, the Board denied an increased evaluation 
for hypertension, and the Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In March 2007, the Court 
granted a Joint Motion for Remand and vacated the September 
2005 Board decision.  The Board remanded the appeal for 
additional development in May 2007.  

In the September 2005 vacated decision, the Board referred 
the Veteran's claim for an earlier effective date for the 
grant of service connection for hypertension to the RO for 
appropriate development.  The evidentiary record as currently 
constituted indicates that the RO has initiated action to 
develop that issue.  However, in a letter received in June 
2008, the Veteran asserted that there was clear and 
unmistakable error (CUE) in the effective date assigned.  
Whether the Veteran intended to assert an additional claim is 
not entirely clear from his statement although it is clear 
that he has requested retroactive compensation back to 1960.  
In any event, the issue of an earlier effective date for the 
grant of service connection is not inextricably intertwined 
with the issue currently on appeal and is, therefore, 
referred to the RO for appropriate action.  

The Board notes further that the Veteran's representative in 
a July 2009 Informal Hearing Presentation has requested that 
the Veteran's claim be remanded to the RO for additional 
development, asserting that the Veteran's hypertensive 
disability has worsened.  In this regard, the Veteran's 
representative acknowledges that "it seems apparent that the 
veteran's blood pressure measurements have not satisfied the 
criteria necessary to meet a 20 percent rating under DC 
7101".  However, he argues that worsening of the Veteran's 
condition is demonstrated by the presence of other conditions 
and complications that are secondary to the Veteran's 
service-connected hypertension.  The representative states 
that the Veteran testified that he has headaches, excess 
nervousness and hyperactivity, and flushing due to his 
hypertension.  He also stated that the Veteran's private 
physician in a June 2004 letter suggested that the Veteran 
has conditions secondary to service-connected hypertension in 
that the physician stated that VA should consider determining 
the Veteran's disability based on measurements of how the 
management of the Veteran's blood pressure has disabled him 
and based on evidence of end organ damage.  As the governing 
legal criteria provide that the Veteran's hypertension itself 
is evaluated on the basis of systolic and diastolic reading, 
any secondary service-connected conditions would be evaluated 
separately.  As such, the matter of secondary service 
connection for disability manifested, in pertinent part, by 
headaches, excess nervousness and hyperactivity is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's hypertension is manifested by diastolic 
pressure predominantly less than 100, and a systolic pressure 
predominantly less than 200.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.104, Part 4, including Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim.  
Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, letters dated in June 2003 and June 2007, were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to notice under the holding in Vazquez-
Flores, the letters notified him that he must submit medical 
evidence that showed that his disability had increased in 
severity and the effect it had on his daily life.  The 
letters provided examples of the types of evidence the 
Veteran could submit and how his hypertension affected him 
directly.  There was no reference, however, to the effect of 
the condition's worsening had on his employment nor was the 
Veteran provided with the diagnostic criteria for 
establishing a higher rating for his hypertension.  In this 
regard, the Board notes that the Veteran is totally disabled 
and in receipt of Social Security disability since 2000, due 
to injuries sustained in an industrial accident.  

Although VA did not comply fully with the notice requirements 
under the holding in Vazquez-Flores prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
including the appropriate diagnostic criteria for 
establishing a higher rating for hypertension in the 
statement of the case (SOC) promulgated in March 2004, the 
claim was readjudicated, and a supplemental statement of the 
case (SSOC) was promulgated in May 2008.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board finds that the notice error did not affect the 
essential fairness of the adjudication of the Veteran's claim 
for an increased rating.  The Veteran was notified of the 
evidence that was needed to substantiate his claim for an 
increased rating; of what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide; and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that his 
hypertension had increased in severity; of what evidence was 
necessary to establish an increased rating; and why the 
current evidence was insufficient to award the benefits 
sought.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  The Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the heretofore mentioned SOC, and 
the reasons as to why a higher rating was not warranted under 
the appropriate criteria were identified.  Based on the 
foregoing, the Board finds that the Veteran is not prejudiced 
by moving forward with a decision on his claim for an 
increased rating, and that VA has substantially complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file, including all available 
records from the Social Security Administration.  The Veteran 
was examined by VA during the pendency of the appeal and 
testified at a hearing before a Decision Review Officer (DRO) 
at the RO in June 2004.  Concerning the examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate and 
contains a description of the history of the disability at 
issue; documents and considers the Veteran's complaints and 
symptoms; and fully addresses the relevant rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Hypertension

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, his testimony at the June 2004 DRO 
hearing, the service treatment records, VA outpatient and 
private medical reports, and the August 2003 VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

The Veteran is currently assigned a 10 percent evaluation for 
hypertension under DC 7101, which provides for a 10 percent 
rating with diastolic pressure predominantly 100 or more, or: 
systolic pressure predominantly 160 or more, or; for a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more; or systolic pressure is predominantly 200 or more.  A 
40 percent rating is assigned when diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is assigned 
when diastolic pressure is predominantly 130 or more.  

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Note (2) 
provides that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be evaluated as part of the condition causing the 
hypertension rather than hypertension being assigned a 
separate evaluation.  38 C.F.R. § 4.104, DC 7101 (2008).  
Parenthetically, the Board notes that effective October 6, 
2006, the regulations for evaluating cardiovascular disorders 
were amended to add 38 C.F.R. § 4.100.  Also, a new note (3) 
was added to 38 C.F.R. § 4.104, Diagnostic Code 7101 which 
instructs to evaluate hypertension separately from 
hypertensive heart disease and other types of heart disease.  
See 71 Fed. Reg. 52457 (Sept. 6, 2006).  The applicability 
date of the amended criteria is for claims received by the VA 
on or after October 6, 2006.  However, given that this 
amendment clarifies that the criteria of Diagnostic Codes 
7005 and 7101 in effect since 1997 have never overlapped, the 
Board finds no impediment to applying these principles for 
the entire appeal period.  The Board notes further that the 
actual criteria for rating hypertension (set forth in 
Diagnostic Code 7101, as above) has remained unchanged.

VA outpatient notes from May 2002, one year prior to receipt 
of the Veteran's claim for increase, to the present show 
blood pressure readings ranging from 145/68 to a high 
systolic reading of 174 (174/82 in October 2003) and a high 
diastolic reading of 92 (162/92 in May 2002).  Letters from 
the Veteran's family physician in June 2002 and June 2004 
reported blood pressure readings as high as 166/90 and 
150/98.  In the June 2004 letter, the physician reported that 
the Veteran's highest systolic reading was 170 in February 
2003, and his highest diastolic reading was 98, in June 2001.  
He reported that the Veteran was seen every three months, and 
that his medications had been changed several times over the 
years.  

On VA examination in August 2003, the Veteran's blood 
pressure was 158/90 (first reading), 158/86 (second reading), 
and 166/88 (third reading).  He was noted to be taking 
lisinopril and verapamil for his high blood pressure.  The 
Veteran's chest was clear to auscultation and percussion, and 
there was no wheezing, rales, or rhonchi.  His heart rate and 
rhythm was regular and there were no murmurs.  The examiner 
repeated that the Veteran's blood pressure readings on 
examination were "168/90", "168/86" and "166/88".  The 
diagnosis was hypertension.  

At this point, the Board notes that the claims file was not 
made available to the VA examiner in August 2003.  However, 
given the nature of the disability at issue on appeal and the 
findings necessary to evaluate the severity of that 
disability for rating purposes, the Board finds that no 
useful purpose would be served by remanding the appeal to 
afford the examiner an opportunity to review of the record.  
As noted in the Introduction portion of this decision, the 
issue of service connection for any conditions claimed as 
secondary to the Veteran's hypertension has been referred to 
the RO for adjudication.  Further, the Board has reviewed all 
of the medical evidence of record and has considered the 
blood pressure readings contained therein.  As hypertension 
is rated based on the application of blood pressure readings 
with the schedular criteria, a review of the entire claims 
file by the examiner is not necessary and would provide no 
additional benefit flowing to the Veteran.  Therefore, the 
Board finds that the RO's failure to provide the claims file 
to the examiner for review, in this case, is harmless error.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for hypertension at anytime during the pendency of this 
appeal.  There is no objective medical evidence that the 
Veteran's hypertension has been manifested by diastolic 
pressure measuring predominantly 110 or more; systolic 
pressure predominantly 200 or more at anytime during the 
pendency of this appeal.  In fact, the highest systolic 
pressure measured during the entire appeal period was 174, 
recorded on VA outpatient note in October 2003, and the 
highest diastolic pressure reading was 92, on VA outpatient 
note in August 2003.  Accordingly, an evaluation in excess of 
10 percent for hypertension not warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that while the Veteran is no 
longer working, the evidentiary record showed that he is 
totally disabled and receiving Social Security Administration 
benefits due to disabilities from an injury at work in 2000.  
(See May 2001 Determination).  The Veteran does not claim nor 
does the record show any periods of hospitalization for his 
hypertension, nor is there any objective evidence of marked 
interference with employment due solely to the service-
connected hypertension.  In this case, the manifestations of 
the Veteran's hypertension are consistent with the schedular 
criteria, and there is no objective evidence that the 
manifestations of his hypertension are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from the Veteran's hypertension would 
be in excess of that contemplated by assigned evaluation.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

In light of the discussion above, the Board finds that the 10 
percent evaluation assigned for the Veteran's hypertension 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  


ORDER

An increased evaluation in excess of 10 percent for 
hypertension is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


